UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE L. LINARES,
                            Plaintiff,
                   -against-
ANTHONY ANNUCCI, as Acting
Commissioner for the Department of
Corrections and Community Supervision;
TINA M. STANFORD, as Chairwoman of the
New York State Board of Parole; WALTER W.                    19-CV-11113 (CM)
SMITH; ELLEN E. ALEXANDER; MARC
COPPOLA; TANA AGOSTINI; CHARLES                              ORDER OF DISMISSAL
DAVIS; ERIK BERLINER; OTIS CRUSE;
TYCEE DRAKE; CARYNE
DEMOSTHENES; CARLTON MITCHELL;
MICHAEL CORLEY; CHAN WOO LEE;
SHEILA SAMUELS; and ELSIE SEGARRA,
as Commissioners of the New York State Board
of Parole,
                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Otisville Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. For the

following reasons, the Court dismisses this complaint without prejudice.

       Plaintiff has previously submitted to this Court an identical complaint against the same

Defendants raising the same claims. That action is pending before the Honorable Cathy Seibel of

this Court under docket number 19-CV-11120 (CS). Because this complaint raises the same

claims, no useful purpose would be served by the filing and litigation of this duplicate complaint.

Therefore, this action is dismissed without prejudice to Plaintiff’s pending action under docket

number 19-CV-11120 (CS).
         In light of the Court’s belief that Plaintiff may have submitted this duplicate complaint in

error, the Clerk of Court shall not charge Plaintiff the $350.00 filing fee for this action, and the

Warden or Superintendent having custody of Plaintiff shall not deduct or encumber funds from

Plaintiff’s prison trust fund account for this action.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this complaint without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 8, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
